PBATT, J.,
(concurring.) It is a general rule that a habeas corpus cannot be used to review trials before magistrates. If it appears that the magistrate had jurisdiction of the person and the subject-matter, and the mittimus shows upon its face those two facts, the writ will be dismissed; but in this case a sort of trial was had before the county judge, from which it appears what the record was before the magistrate, and from that it seems the relator was not charged with any offense. If the relator had also sued out a writ of certiorari, he would be entitled to a discharge, as the record neither shows any charge nor conviction of a crime. We think it was irregular to go into proof before the county judge, except to traverse the return; in fact, all the proceedings seem to have been irregular, from beginning to end. However, if all the matters are taken into consideration, I think the county judge did right in discharging the relator. Order affirmed.